DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of a first compound wherein each of R1 and R3 to R5 are (ii) protium and R2 is (i) carbazole and a second compound according to (A) Chemical Formula 4 wherein n is (iii) 2 and each of Z1 and Z2 are (i) carbon in the reply filed on 01/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-33 encompass the elected species. 

After reconsideration of the requirement for election of species set forth in the previous Office Action dated 01/06/2022 and in an effort to further prosecution, the requirement for election of species is herein withdrawn. Claims 1-33 are under examination. 

Claim Objections
Claim 19 objected to because of the following informalities: the claim currently recites the limitation “an excited state triplet energy level of the sixth compound, , and is higher than…”. It is the Examiner’s position that said limitation should instead read -- an excited state triplet energy level of the sixth compound is higher than --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 6, 10-11, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 2-4 and 6, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third and fourth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first, second, third, and fourth compounds (for example, “an excited state singlet energy level of the third compound is higher than an excited state singlet energy level of the fourth compound” in Claim 4). The instant description includes a large number of nonlimiting examples of each of third and fourth compounds and gives some examples of first and second compounds according to Formulae 1 and 3. That is to say, the specification provides broad guidance on what materials might be useable as the first, second, third and fourth compounds but provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Regarding Claims 10-11, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third, fourth, and fifth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the third, fourth, and fifth compounds (for example, “an excited state triplet energy level of the third compound is higher than an excited state triplet energy level of the fifth compound and the excited state triplet energy level of the fifth compound is higher than an excited state triplet energy level of the fourth compound” in Claim 10). The instant description includes a large number of nonlimiting examples of each of third, fourth, and fifth compounds. That is to say, the specification provides exceptionally broad guidance on what materials might be useable as the third, fourth, and fifth compounds but provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Regarding Claims 18-21, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third and fourth compound, and a sixth, seventh, and eighth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds (for example, “each of an excited state triplet energy level of the second compound and an excited state triplet energy level of the seventh compound is lower than each of an excited state triplet energy level of the first compound, and excited state triplet energy level of the third compound, and an excited state triplet energy level of the sixth compound and is higher than each of an excited state triplet energy level of the fourth compound and an excited state triplet energy level of the eighth compound” in Claim 19). The instant description gives some examples of first and second compounds according to Formulae 1 and 3 includes and includes a large number of nonlimiting examples of each of third and fourth compounds. The instant description provides little to no direction for the structure of the sixth, seventh, and eighth compounds. That is to say, the specification provides exceptionally broad guidance (if any) on what materials might be useable as the first through fourth and sixth through eighth compounds but provides no further description of which combinations of materials meet these specific energy level requirements. In fact, the specification does not recite any energy level requirements for the exemplified compounds nor does it explicitly indicate that the limited exemplary devices meet the claimed energy level limitations. The limited examples described in the written description do not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus of devices (see MPEP § 2163-II-A-3-a-ii).  

Claims 2-4, 6, 10-11, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a few exemplary devices comprising specific material combinations, does not reasonably provide enablement for devices that meet the energy level limitations of the claims at issue.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Regarding Claims 2-4 and 6, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third and fourth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first, second, third, and fourth compounds (for example, “an excited state singlet energy level of the third compound is higher than an excited state singlet energy level of the fourth compound” in Claim 4).
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations first, second, third, and fourth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the first through fourth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 2-4 and 6, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the independent Claim 1 setting forth only a broad genus for the first and second compounds (according to Chemical Formulae 1 & 3, respectively, each comprising many materials with diverse structures). Likewise, Claim 1 sets forth no structural limitations for the third or fourth compounds. These compounds can be small molecules, oligomers, or polymers and may be purely organic, organometallic, or even metallic compounds. 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of four materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides limited broad direction on the types of compounds that can be included as the third and fourth compounds and gives a small number of exemplary first and second compounds according to Formulae 1 and 3. The specification does not, however, provide any energy level requirements for any of the exemplary compounds. 
Existence of working examples: The specification provides working examples of devices that appear to meet the structural requirements of the independent claims, each having materials for each of the first, second, third, and fourth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 2-4 and 6.

Regarding Claims 10-11, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third, fourth, and fifth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the third, fourth, and fifth compounds (for example, “an excited state triplet energy level of the third compound is higher than an excited state triplet energy level of the fifth compound and the excited state triplet energy level of the fifth compound is higher than an excited state triplet energy level of the fourth compound” in Claim 10). 
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations third, fourth, and fifth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the third through fifth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 2-4 and 6, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the parent Claims 1 and 8 setting forth no structural limitations for the third, fourth, or fifth compounds. These compounds can be small molecules, oligomers, or polymers and may be purely organic, organometallic, or even metallic compounds. 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of three materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides limited broad direction on the types of compounds that can be included as the third, fourth, and fifth compounds. The specification does not, however, provide any energy level requirements for any of the exemplary compounds. 
Existence of working examples: The specification provides working examples of devices that appear to meet the structural requirements of the parent claims, each having materials for each third, fourth, and fifth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. In fact, in each of the working examples including a layer with the third, fourth, and fifth compounds (see Examples 25-59), only one combination of the three materials is used (H1:T1:N,N,N’,N’-tetraphenyl-pyren-1,6-diamine). Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 10-11.

Regarding Claims 18-21, the claims require a device comprising a first and second compound (according to Chemical Formulae 1 and 3 respectively) as well as a third and fourth compound, and a sixth, seventh, and eighth compound. The claims then further limit the devices by requiring relative values of the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds (for example, “each of an excited state triplet energy level of the second compound and an excited state triplet energy level of the seventh compound is lower than each of an excited state triplet energy level of the first compound, and excited state triplet energy level of the third compound, and an excited state triplet energy level of the sixth compound and is higher than each of an excited state triplet energy level of the fourth compound and an excited state triplet energy level of the eighth compound” in Claim 19). 
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all combinations first through fourth and sixth through eighth compounds within the scope of the claims can be used to form a device wherein the excited triplet and/or excited singlet states of the first through fourth and sixth through eighth compounds have the requisite relative comparative values and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to Claims 18-21, it is believed that undue experimentation would be required because:

Breadth of the claims: The claims are exceptionally broad, the parent Claims 1 and 17 setting forth only a broad genus for the first and second compounds (according to Chemical Formulae 1 & 3, respectively, each comprising many materials with diverse structures). Likewise, Claim 1 sets forth no structural limitations for the third or fourth compounds and Claim 17 sets forth no structural limitations for the sixth through eighth compounds. These compounds can be small molecules, oligomers, or polymers and may be purely organic, organometallic, or even metallic compounds. 
State of the prior art: Singlet and triplet energies are often not reported for materials used in devices in the prior art, even well-known materials. 
Level of one of ordinary skill: While an ordinarily skilled artisan would be capable of determining the singlet and triplet energies of a given material, such an artisan would not be able to immediately recognize which combinations of the seven materials meet all of the claimed energy level requirements without undue experimentation. 
Amount of direction provided: The specification provides limited broad direction on the types of compounds that can be included as the third and fourth compounds, provides little to no direction for the structure of the sixth, seventh, and eighth compounds, and gives a small number of exemplary first and second compounds according to Formulae 1 and 3. The specification does not, however, provide any energy level requirements for any of the exemplary compounds. 
Existence of working examples: The specification provides small number (11) working examples of devices that appear to meet the structural requirements of the independent claims, each having materials for each of the first through fourth and sixth through eighth compounds that are highly structurally related and do not begin to demonstrate the breadth of the claims. In fact, in each of the working examples including a layer with the sixth, seventh, and eighth compounds (see Examples 49-59), only one combination of the three materials is used (H1:T1:N,N,N’,N’-tetraphenyl-pyren-1,6-diamine). Note also that specification does not provide energy levels for the compounds in said devices nor does the specification explicitly indicate that the devices meet the energy level relationships in the claims at issue. 
Quantity of experimentation needed to make or use the invention based on the content of the disclosure: A skilled artisan would be required to first prepare thousands of materials to determine each of their singlet and triplet energies and to determine which combinations of four of those materials meet the claim requirements and then to further prepare devices to determine which combinations might be acceptably functional for the purpose. 

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claims 2-4 and 6.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds according to Chemical Formulae 5 & 6, does not reasonably provide enablement for compounds according to Chemical Formula 4. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 27 is directed to an organic light emitting diode including a second compound which is represented by one of Chemical Formulae 4 to 6. The structure of Chemical Formula 4 is reproduced below. As seen in the structure, the compounds according to Chemical Formula 4 are depicted as including two carbon atoms (circled) which include 5 bonds each.


    PNG
    media_image1.png
    245
    474
    media_image1.png
    Greyscale


The following considerations are relevant to the determination of enablement. See MPEP § 2164.01(a). 

Nature of the invention: Compounds according to Chemical Formula 4 are for use in the emissive layer of OLEDs. 
State of the prior art: In the OLED art (and in the broader field of chemistry), stable structures having 5 bonds to carbon have not been synthesized or applied. 
Level of one of ordinary skill: One of ordinary skill in the art would understand that the number of bonds to a carbon atom cannot exceed 4.
Amount of direction provided: The instant specification provides no direction as to how structures according to Chemical Formula 4 may be produced or obtained (i.e. synthetic routes, manufacturers/product numbers, etc). 
Existence of working examples: The instant specification provides no exemplary structures having 5 bonds to the carbon atoms depicted above.

In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of Claim 27. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 27, the instant claim recites Chemical Formula 4. As discussed above, the compounds according to Chemical Formula 4 are depicted as including two carbon atoms which include 5 bonds each. It is well known in the art that the number of bonds to a carbon atom cannot exceed 4. Therefore, it is unclear how the claim can be met when the second compound is to be selected as a compound according to Chemical Formula 4. For purposes of examination herein, it will be assumed that Chemical Formula 4 is not present.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 16-17, 27-29, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681) when taken with the evidence of Nakanotani et al. (US 2016/0190478 A1). 
Regarding Claim 1, Sun teaches an organic light emitting diode comprising a first electrode and a second electrode facing each other and a light emitting unit disposed between the first electrode and the second electrode wherein the light emitting unit includes an emitting material layer (see Figure 4b & Pgs. 6677-6678). The emitting material layer includes a host mCP, an additional host TSPO1, and a 16 wt% of a dopant DPTDDA (see Pg. 6677). 
Concerning the recited limitation wherein “the emitting material layer includes a first emitting material layer including a first compound and a second compound and a second emitting material layer including a third compound and a fourth compound and disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode”, absent some other claimed difference in the sublayers (i.e. material, form of construction, property, etc.), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The emitting layer of Sun may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. In the scenario where the emitting layer of Sun is arbitrarily differentiated as two layers, the first layer may be considered a first emitting material layer comprising a first compound (host mCP) and a second compound (dopant DPTDDA). Likewise, the second layer may be considered a second emitting material layer including a third compound (host mCP) and a fourth compound (dopant DPTDDA). Note that said second emitting material layer is necessarily disposed between the first electrode and the first emitting material layer or disposed between the first emitting material layer and the second electrode. 
The first/third compound mCP is displayed below (see Nakanotani Pg. 267) for comparison to Chemical Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image2.png
    242
    267
    media_image2.png
    Greyscale
      Sun’s mCP: 
    PNG
    media_image3.png
    203
    327
    media_image3.png
    Greyscale


As seen from the structures above, the first/third compound mCP is a compound according to the instant claim as follows: 
X is CR6 wherein R6 is protium
R1 to R5 are each independently protium 

Likewise, the second/fourth compound DPTDDA is displayed below (see Scheme 1) for comparison to Chemical Formula 3 of the instant claim. 

Instant: 
    PNG
    media_image4.png
    252
    507
    media_image4.png
    Greyscale
  Sun’s DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


As seen from the structures above, the second/fourth compound DPTDDA is a compound according to the instant claim as follows: 
R12 and R13 are each C bonded to protium 
R11 is protium; m is 4
n is 0
Y2 is Si
Y1 is not required to be present

Regarding Claims 2-3, Sun teaches the organic light emitting diode according to Claim 1 above. As evidenced by Nakanotani, the first/third compound mCP has an excited state singlet energy level (S1) of 3.30 eV and an excited state triplet energy level (T1) of 2.90 eV (see [0359]). The second compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV and an excited state triplet energy level (T1) of 2.65 eV (see Sun Pg. 6677). Accordingly, the first/third compounds have a higher S1 and T1 than that of the second compound as required by the instant claim(s). 

Regarding Claim 4, Sun teaches the organic light emitting diode according to Claim 1 above. As evidenced by Nakanotani, the third compound mCP has an excited state singlet energy level (S1) of 3.30 eV (see [0359]). The fourth compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV (see Sun Pg. 6677). Accordingly, the third compound has a higher S1 than that of the fourth compound as required by the instant claim.

Regarding Claim 5, Sun teaches the organic light emitting diode according to Claim 1 above wherein the third compound mCP is a compound having the structure of Chemical Formula 1 as seen above. 

Regarding Claim 7, Sun teaches the organic light emitting diode according to Claim 1 above wherein the fourth compound DPTDDA is a TADF (i.e. a fluorescent) material (see Abstract).

Regarding Claim 8, Sun teaches the organic light emitting diode according to Claim 1 above wherein the second emitting material layer includes the compound TSPO1 which may be considered the fifth compound according to the instant claim. 

Regrading Claim 9, Sun teaches the organic light emitting diode according to Claim 8 above wherein the second emitting material layer includes a third compound (mCP), a fourth compound (DPTDDA), and a fifth compound (TSPO1). Note, however, that the numbering of the compounds in the second emitting material layer is arbitrary. Accordingly, the materials may also be defined as follows: third compound (mCP), fourth compound (TSPO1), and fifth compound (DPTDDA). As discussed above with respect to Claim 1, DPTDDA is a compound according to Chemical Formula 3 as required by the instant claim. 

Regrading Claim 11, Sun teaches the organic light emitting diode according to Claim 8 above wherein the second emitting material layer includes a third compound (mCP), a fourth compound (DPTDDA), and a fifth compound (TSPO1). Note, however, that the numbering of the compounds in the second emitting material layer is arbitrary. Accordingly, the materials may also be defined as follows: third compound (TSPO1), fourth compound (DPTDDA), and fifth compound (mCP). As discussed above with respect to Claim 4, the fifth compound mCP has an excited state singlet energy level (S1) of 3.30 eV and the fourth compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV. Accordingly, the fifth compound has a higher S1 than that of the fourth compound as required by the instant claim.

Regarding Claims 16-17, Sun teaches the organic light emitting diode according to Claim 1 above. As discussed above, splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The emitting layer of Sun may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. In the scenario where the emitting layer of Sun is arbitrarily differentiated as three layers instead of two, the first/second emitting material layers include the first/third compound mCP and the second/fourth compound DPTDDA as described above and the third emitting material layer includes a sixth compound mCP, a seventh compound DPTDDA, and an eighth compound TPSO1. 
Given the fact that each of the three sublayers includes the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the third emitting material layer is disposed opposite to the second emitting material layer with respect to the first emitting material layer (i.e. 3/1/2 or 2/1/3) as required by the instant claim. 

Regarding Claim 27, Sun teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is a compound according to Chemical Formula 6 of the instant claim wherein Z is Si.    
Instant: 
    PNG
    media_image6.png
    257
    415
    media_image6.png
    Greyscale
   Sun’s DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


Regarding Claim 28, Sun teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is equivalent to compound T6 of the instant claim. 
Instant: 
    PNG
    media_image7.png
    338
    448
    media_image7.png
    Greyscale
    Sun’s DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


	Regarding Claim 29, Sun teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is present in the first emitting material in an amount of 16 wt% and the first compound mCP is present in a 1:1 molar ratio with the cohost TSPO1. This corresponds to a weight ratio of first to second compound of 69:31 which is considered to meet the claim limitation of “between about 99:1 and about 70:30” provided the lack of a definition for about in the instant specification. 

	Regarding Claims 32-33, Sun teaches the organic light emitting diode according to Claim 1. Sun suggests that said diode is included on a glass substrate (see Pg. 6679). Accordingly, the OLED of Sun may be considered an organic light emitting device according to Claim 32. Likewise, because the OLED of Sun displays light (i.e. illuminates), said OLED may be considered an organic light emitting display device or an organic light emitting illumination device according to Claim 33. 

Claims 12-13 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681) as applied to Claims 1 and 16 above when taken with the evidence of Kim et al. (“High Efficiency Phoshporescent Organic Light-Emitting Diodes Using Carbazole-Type Triplet Exciton Blocking Layer” Appl. Phys. Let. (90). 2007). 
Regarding Claims 12-13, Sun teaches the organic light emitting diode according to Claim 1 above including the first and second emitting material layers which are identical. Given the fact that the two sublayers include the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the second emitting material layer is disposed between the first electrode and the first emitting material layer as required by the instant claim. 
Concerning the presence of an electron blocking layer, Sun teaches that the OLED includes a layer of mCP (equivalent to the third compound) between the first electrode and the second emitting material layer (see Pg. 6678). Sun does not name said layer an electron blocking layer. However, as evidenced by Kim, mCP may function as an electron blocking layer when disposed adjacent to the emission layer on the anode side of an OLED (see Abstract & Pg. 2, ¶2). Accordingly, the property wherein the mCP layer of Sun functions as an electron blocking layer is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 22-23, Sun teaches the organic light emitting diode according to Claim 16 above including the first, second, and third emitting material layers which are identical.  As discussed above with respect to Claim 16, given the fact that the three sublayers include the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the second emitting material layer is disposed between the first electrode and the first emitting material layer as required by the instant claim.
Concerning the presence of an electron blocking layer, Sun teaches that the OLED includes a layer of mCP (equivalent to the third compound) between the first electrode and the second emitting material layer (see Pg. 6678). Sun does not name said layer an electron blocking layer. However, as evidenced by Kim, mCP may function as an electron blocking layer when disposed adjacent to the emission layer on the anode side of an OLED (see Abstract & Pg. 2, ¶2). Accordingly, the property wherein the mCP layer of Sun functions as an electron blocking layer is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Claims 14-15 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681) as applied to Claims 1 and 16 above when taken with the evidence of Ossila (TSPO1 Product Information). 
Regarding Claims 14-15, Sun teaches the organic light emitting diode according to Claim 1 above including the first and second emitting material layers which are identical. Given the fact that the two sublayers include the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the second emitting material layer is disposed between the second electrode and the first emitting material layer as required by the instant claim. 
Additionally, the second emitting material layer includes a third compound (mCP), a fourth compound (DPTDDA), and an additional compound TSPO1. Note, however, that the numbering of the compounds in the second emitting material layer is arbitrary. Accordingly, the materials may also be defined as follows: third compound (TSPO1), fourth compound (DPTDDA), and fifth compound (mCP). 
Concerning the presence of a hole blocking layer, Sun teaches that the OLED includes a layer of TSPO1 (equivalent to the third compound) between the second electrode and the second emitting material layer (see Pg. 6678). Sun does not name said layer a hole blocking layer. However, as evidenced by Ossila, TSPO1 may function as a hole blocking layer material (see Pg. 2). Accordingly, the property wherein the TSPO1 layer of Sun functions as a hole blocking layer is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 24-25, Sun teaches the organic light emitting diode according to Claim 16 above including the first, second, and third emitting material layers which are identical.  As discussed above with respect to Claim 16, given the fact that the three sublayers include the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the second emitting material layer is disposed between the second electrode and the first emitting material layer as required by the instant claim.
Additionally, the second emitting material layer includes a third compound (mCP), a fourth compound (DPTDDA), and an additional compound TSPO1. Note, however, that the numbering of the compounds in the second emitting material layer is arbitrary. Accordingly, the materials may also be defined as follows: third compound (TSPO1), fourth compound (DPTDDA), and fifth compound (mCP). 
Concerning the presence of a hole blocking layer, Sun teaches that the OLED includes a layer of TSPO1 (equivalent to the third compound) between the second electrode and the second emitting material layer (see Pg. 6678). Sun does not name said layer a hole blocking layer. However, as evidenced by Ossila, TSPO1 may function as a hole blocking layer material (see Pg. 2). Accordingly, the property wherein the TSPO1 layer of Sun functions as a hole blocking layer is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.











Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

In the event it is determined Sun does teach the limitations of Claim 29 with sufficient specificity, the following is set forth: Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681) as applied to Claim 1 above. 
Regarding Claim 29, Sun teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is present in the first emitting material in an amount of 16 wt% and the first compound mCP is present in a 1:1 molar ratio with the cohost TSPO1. This corresponds to a weight ratio of first to second compound of 69:31 approaches the claimed range of “between about 99:1 and about 70:30.” A prima facie case of obviousness exists where the claimed ranges and prior art values do not overlap but are close enough that one skilled in the pertinent art would have expected them to have the same properties. See MPEP § 2144.05.

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-6681) as applied to Claim 1 above, and further in view of Liao et al. (US 2003/0170491 A1).
Regarding Claim 30, Sun teaches the organic light emitting diode according to Claim 1 above which includes a single emitting unit comprising the first and second emitting material layers. Sun’s OLED (and its emission layer) emits deep blue light and displays a high external quantum efficiency (see Abstract). Sun does not teach an OLED including a second emitting unit.
In the analogous art of OLEDs, Liao teaches a white organic electronic device (see Fig. 7) comprising a first blue emitting unit (220.1) between the first and second electrodes, a second emitting unit (220.2) between the first unit and the second electrode, and a charge carrier generation layer (connector 330.1) arranged between the first and second units (see [0049]). Each of the first and second emitting units comprise a light emitting layer (see [0048]) which may include at least a host and a fluorescent dopant (see [0143]-[0144]). That is, the first unit comprises a light emitting layer corresponding to the lower emitting material layer and the second unit comprises a light emitting layer corresponding to the upper emitting material layer as claimed. 
It would have been obvious to one of ordinary skill in the art looking to form a white OLED before the effective filing date of the claimed invention to utilize Sun’s emission layer (mCP:TPSO1:DPTDDA), having the benefit of its deep blue color and high external quantum efficiency, as the blue emission layer in the first blue emitting unit of the white device as taught by Liao. One of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined. Combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A). 
The above modification would yield an OLED wherein the lower emitting material layer includes the first and second emitting material layers as described above with respect to Claim 1. 

Regarding Claim 31, Sun in view of Liao teaches the organic light emitting diode according to Claim 30 above including Sun’s emission layer (first/second emitting material layers) as the lower emitting material layer. As discussed previously, splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The blue emitting layer of Sun in view of Liao may be considered a layer comprising a plurality of sublayers wherein each of said sublayers is formed of the same material, thereby forming a conglomerate single layer as seen in the art. That is, the blue emission layer may be arbitrarily split into 3 emitting material layers instead of 2. Given the fact that each of the three sublayers includes the same composition, the numbering of said layers and the corresponding relative position of said numbered layers is arbitrary. Therefore, the layers may be numbered such that the third emitting material layer is disposed opposite to the second emitting material layer with respect to the first emitting material layer (i.e. 3/1/2 or 2/1/3) as required by the instant claim. 


Claims 1-8, 11, 27-28, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0099026 A1) in view of IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-668), Choi et al. (2008/0197770 A1), and Nakanotani et al. (US 2016/0190478 A1). 
Regarding Claims 1 and 8, Lee teaches an organic electronic device (see Fig. 3) comprising a first electrode (20), a second electrode (80) facing the first electrode, and an emitting unit disposed therebetween including an emitting material layer (50) (see [0034]). The emitting material layer 50 includes a first emitting material layer (blue emission layer 50a), a second emitting material layer (green emission layer 50d), and a third emitting material layer (red emission layer 50e) (see [0036]). 
Lee suggests that the blue first emitting material layer may be formed of materials well known in the art (see [0048]) such as fluorescent materials (see [0025]) but Lee does not teach a material according to Chemical Formula 3 of the instant claim. In the analogous art of blue emitters for use in OLEDs, Sun teaches the compound DTPDDA which is shown to emit deep blue light (see Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of Lee with Sun’s DTPDDA as the blue emitter for the benefit of its deep blue emission. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. DTPDDA, corresponding to the second compound of the instant claim, is displayed below (see Scheme 1) for comparison to Chemical Formula 3 of the instant claim. 

Instant: 
    PNG
    media_image4.png
    252
    507
    media_image4.png
    Greyscale
    DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


As seen from the structures above, the second compound DPTDDA is a compound according to the instant claim as follows: 
R12 and R13 are each C bonded to protium 
R11 is protium; m is 4
n is 0
Y2 is Si
Y1 is not required to be present

Concerning the host material, Lee suggests CBP is a suitable blue host (see [0048]). CBP is not a compound according to the instant claim. However, in the analogous art of OLEDs, Choi suggests that mCP is a suitable substitute for CBP as a blue host in a fluorescent light emitting layer (see [0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select mCP as the host material for the blue light emitting layer of the prior art combination. mCP, corresponding to the first compound of the instant claim, is displayed below (see Nakanotani Pg. 267) for comparison to Chemical Formula 1 of the instant claim. 

Instant: 
    PNG
    media_image2.png
    242
    267
    media_image2.png
    Greyscale
      mCP: 
    PNG
    media_image3.png
    203
    327
    media_image3.png
    Greyscale


As seen from the structures above, the first compound mCP is a compound according to the instant claim as follows: 
X is CR6 wherein R6 is protium
R1 to R5 are each independently protium 

Concerning the green second emitting material layer, Lee is open. However, Lee does not explicitly teach a green light emitting layer including third and fourth compounds according to the instant claim. In the analogous art of OLEDs, Nakanotani teaches a green emission layer (see Example 7 & Table 24) comprising a third compound mCP, a fourth compound TTPA, and a fifth compound MN04. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the OLED of the prior art combination above with Nakanotani’s green emission layer. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07.

Regarding Claims 2-3, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. As evidenced by Nakanotani, the first/third compound mCP has an excited state singlet energy level (S1) of 3.30 eV and an excited state triplet energy level (T1) of 2.90 eV (see [0359]). The second compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV and an excited state triplet energy level (T1) of 2.65 eV (see Sun Pg. 6677). Accordingly, the first/third compounds have a higher S1 and T1 than that of the second compound as required by the instant claim(s). 

Regarding Claim 4, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. As evidenced by Nakanotani, the third compound mCP has an excited state singlet energy level (S1) of 3.30 eV (see [0359]). The fourth compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV (see Sun Pg. 6677). Accordingly, the third compound has a higher S1 than that of the fourth compound as required by the instant claim.

Regarding Claim 5, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above wherein the third compound mCP is a compound having the structure of Chemical Formula 1 as seen above. 

Regarding Claims 6-7, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA has an excited state singlet energy level (S1) of 2.79 eV (see Sun Pg. 6677). The fourth compound TTPA (a fluorescent material) has an excited state singlet energy level (S1) of 2.34 eV (see Nakanotani [0359]). Accordingly, the second compound has a higher S1 than that of the fourth compound as required by the instant claim.

Regarding Claim 11, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. As evidenced by Nakanotani, the fourth compound TTPA has an excited state singlet energy level (S1) of 2.34 eV and the fifth compound MN04 has an excited state singlet energy level (S1) of 2.60 eV (see [0359]). Accordingly, the fifth compound has a higher S1 than the fourth compound as required by the instant claim.

Regarding Claim 27, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is a compound according to Chemical Formula 6 of the instant claim wherein Z is Si.    

Instant: 
    PNG
    media_image6.png
    257
    415
    media_image6.png
    Greyscale
    DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


Regarding Claim 28, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above. The second compound DPTDDA is equivalent to compound T6 of the instant claim. 
Instant: 
    PNG
    media_image7.png
    338
    448
    media_image7.png
    Greyscale
    DPTDDA: 
    PNG
    media_image5.png
    182
    299
    media_image5.png
    Greyscale


	Regarding Claims 32-33, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1. Lee suggests that said diode is included on a substrate 10 (see [0034]). Accordingly, the OLED of the prior art combination may be considered an organic light emitting device according to Claim 32. Likewise, because the OLED displays light (i.e. illuminates), the OLED of the prior art combination may be considered an organic light emitting display device or an organic light emitting illumination device according to Claim 33. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2007/0099026 A1) in view of IDS reference Sun et al. (“Thermally Activated Delayed Fluorescence from Azasilane Based Intramolecular Charge-Transfer Emitter (DTPDDA) and a Highly Efficient Blue Light Emitting Diode” Chem. Mater. 2015, 27, Pgs. 6675-668), Choi et al. (2008/0197770 A1), and Nakanotani et al. (US 2016/0190478 A1) as applied to Claim 1 above and further in view of Zhang et al. (“Synthesis and Optical Properties of Novel Carbazole DerivativesContaining Pyridine Ring” J. Heterocyclic Chem (51) 2014, Pgs. 669-673). 
Regarding Claim 26, Lee in view of Sun, Choi, and Nakanotani teaches the organic light emitting diode according to Claim 1 above wherein the first compound is mCP which is a compound according to Chemical Formula 1 but is not a compound according to Chemical Formula 2 of the instant claim. Note that Lee is not limited to any particular blue host (i.e. first compound). In the analogous art of materials for OLEDs, Zhang teaches details of a study involving materials containing carbazole groups with a pyridine linking group. Zhang suggests that compared with benzene, pyridine is an electron-deficient heterocycle and consequently, compounds containing a pyridine moiety display electron-transporting abilities (see Pg. 669). Zhang also suggests that applying five-membered heteroaromatics (such as carbazole) into the backbone of pyridine materials increases their stability (see Pg. 669). Zhang teaches exemplary compounds benefitting from the above phenomena including the Compound 2b (see Scheme 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the mCP host (i.e. the first compound) in the OLED of the prior art combination for Zhang’s Compound 2b for the benefit of the pyridine and additional carbazole moieties (electron-transport ability and stability). 
As seen from the structures below, Zhang’s Compound 2b is equivalent to H1 of the instant claim. 
Instant: 
    PNG
    media_image8.png
    272
    298
    media_image8.png
    Greyscale
     Zhang’s Compound 2b: 
    PNG
    media_image9.png
    276
    205
    media_image9.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789